DISMISS; Opinion Filed August 28, 2013.




                                             S     In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-13-00623-CV

                           IN THE INTEREST OF S.U., A MINOR CHILD

                          On Appeal from the 366th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 366-52121-2013

                                 MEMORANDUM OPINION
                                 Before Justices Lang, Myers, and Evans
                                        Opinion by Justice Myers
       This is an appeal from the trial court’s temporary orders in a pending suit for divorce and orders

regarding conservatorship of the child. Because an appeal from an interlocutory order can only be taken

if authorized by statute, and the Texas Family Code specifically precludes an interlocutory appeal from an

order for the temporary conservatorship of a child, we directed appellant Father to file a letter brief

demonstrating our jurisdiction over the appeal. See TEX. FAM. CODE ANN. § 105.001(e) (West 2008);

Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992). We directed Father to file the brief

no later than July 29, 2013. To date, however, Father has not complied or otherwise communicated with

the Court. Accordingly, with no authority granting us jurisdiction over the complained-of order, we

dismiss the appeal. See TEX. R. APP. P. 42.3(a).



                                                            /Lana Myers/
                                                            LANA MYERS
130623F.P05                                                 JUSTICE
                                           S
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          JUDGMENT

In the Interest of S.U., A Minor Child             On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-13-00623-CV                                 Trial Court Cause No. 366-52121-2013.
                                                   Opinion delivered by Justice Myers. Justices
                                                   Lang and Evans participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.
     We ORDER that appellee Dawn Deborah Ukpong recover her costs of this appeal from appellant
Onoyom Ukpong.


Judgment entered this 28th day of August, 2013.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE




                                             –2–